[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Judgment affirmed. See Opinion and Judgment Entry. [NADER] (O'NEILL) (O'NEILL-7th)
(O'Neill, J., Retired, Seventh Appellate District, sitting by assignment.)
APPELLATE PROCEDURE/TRANSCRIPT:
Absent a transcript of the trial, we must presume the regularity of the proceedings and that the trial court correctly interpreted the facts. As such, appellant has not sustained her burden to show that the trial court erred in its decision.